UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1221



PAULA M. WILSON,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-228-5-BO)


Submitted:   April 7, 2006                 Decided:   April 25, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula M. Wilson, Appellant Pro Se. Joseph Finarelli, Ann Stone,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paula       M.    Wilson   appeals    the    district      court’s   order

granting summary judgment to the Defendant and dismissing her

gender discrimination claim.           We have reviewed the record and find

no reversible error.           Accordingly, we affirm on the reasoning of

the   district   court.         See   Wilson    v.     North   Carolina    Dep’t    of

Correction,      No.        CA-03-228-5-BO      (E.D.N.C.      Jan.     28,     2005).

Additionally, as the materials contained in the “Appendix” to

Wilson’s informal appellate brief were not presented, in their

entirety, to the district court, we grant the Defendant’s motion to

strike and so strike the “Appendix” from the record.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                       - 2 -